Title: From Alexander Hamilton to Elizabeth Hamilton, [16–17] March 1803
From: Hamilton, Alexander
To: Hamilton, Elizabeth



[New York] March [16–17] 1803

I thank you My Betsy for your letter from Fish Kill. I hope the subsequent part of your journey has proved less fatiguing than the two first days.
I have anticipated with dread your interview with your father. I hope your prudence and fortitude have been a match for your sensibility. Remember that the main object of visit is to console him; that his own burthen is sufficient, and that it would be too much to have it increased by the sorrows of his Children.
Arm yourself with resignation. We live in a world full of evil. In the later period of life misfortunes seem to thicken round us; and our duty and our peace both require that we should accustom ourselves to meet disasters with christian fortitude.
Kiss Kitty for me & give my love to Angelica, & all the friends & connections round you.
Adieu My excellent wife.

A H


Your Children are all well. I write your father by this oppy.

